Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 4/19/2019 in which claims 1-20 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2019 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,278,438 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they claiming the same subject matter of a glove having a separable member and a redeemable region attached to the separable region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maltese (U.S. Pub. No. 2014/0259284 A1) in view of Madore et al. (U.S. Patent No. 9,155,349 B2)



    PNG
    media_image1.png
    861
    690
    media_image1.png
    Greyscale


Regarding claim 1 and 18, Maltese discloses a protective glove (defined by a glove 10 as shown in Fig. 4) (capable) for handling and disposing of pet waste, wherein the protective glove (10) comprises: 

a wrist region (See Fig. A) at a proximate portion of the protective glove (which is the portion defined by the wrist region) that defines an opening into the protective glove (defined by perforated line 30 when the line is separated); and 
a palm region (See Fig. A) between the finger region and the wrist region (See Fig. A); and 
the wrist region (See Fig. A) comprises a separable region (See Fig. A) having a redeemable member thereon (See Fig. A).
Maltese does not disclose wherein the wrist region comprises two tabs extending from the wrist region which at least partially close the opening when tied together.
Madore et al. “Madore” teaches yet another protective glove (Fig. 12 identifier 1200) comprising a wrist region shown in Fig. 12A which is the region adjacent a wrist of a wearer when the glove is worn, wherein the wrist region comprises two tabs (1216a and 1216b) extending from the wrist region which at least partially close the opening (1204) when tied together as shown in Fig. 12C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Maltese glove with two tabs extending from the wrist region which at least partially close the opening when tied together as taught by Madore in order to provide easy donning and doffing of the glove and to enhance securement of the glove on the wrist and hand of the wearer.



Regarding claims 4-5, Maltese discloses a wearable protection item wherein the redeemable member (See Fig. A) comprises: a first indicia on the exterior surface (shown in Fig. A in the form of a redeemable code and an advertisement for a Michigan Mitt Map).
Maltese does explicitly disclose a second indicia on the interior surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second indicia on the interior surface in order to enhance marketability by providing different barcodes and advertisement for different products, since a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis C o . , 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 7, Maltese discloses a protective glove wherein: the protective glove defines perforations (28) between the separable region and a portion of the wrist region comprising the separable region (See Fig. A).



Regarding claims 9 and 19, Maltese discloses a protective glove wherein: the protective glove is formed of polyurethane (para. 0018).
Maltese does not disclose a compostable material.
However, polyurethane which was considered as a polymer material is an approved material to make the glove as evident by the applicant’s own specification (se para. 0031). Therefore, it is obvious to utilize this material and be considered as compostable material.

Regarding claims 10-17, Maltese and Madore have been previously discussed, but their teachings will again be summarized below. To summarize, they teach a glove having a separable region attachably attached to a wrist region through perforated lines, wherein the separable region comprises a redeemable portion having an advertisement and a code. Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02.

.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maltese (U.S. Pub. No. 2014/0259284 A1) in view of Madore et al. (U.S. Patent No. 9,155,349 B2) and Hanley (U.S. Pub. No. 2006/0021270 A1).

Regarding claim 6, Maltese as modified by Madore discloses the invention substantially as claimed above.
Maltese and Madore do not disclose that the redeemable member is adhered to the separable region.
Hanley teaches yet another wearable protection item in the form of a shirt (Fig. 3 identifier 1) protecting the wearer from the environment such as sun rays. The item (1) having a separable region (5) that is separated along line (9) as shown identically in line (7) where the other separable region (3) is separated as shown in Fig. 4, also shown in Fig. 3 a redeemable member (11) and adhesive layer (13), wherein the redeemable member (11) is adhered to the separable region (5) as shown in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Maltese and Madore glove with redeemable member is adhered to the separable region as taught by Hanley in order to be able to use the redeemable member without separating the separable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KHALED ANNIS/Primary Examiner, Art Unit 3732